Citation Nr: 1237336	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  02-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to an effective date earlier than December 13, 1995, for the grant of service connection for lumbar spine disc disease.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) and housebound status.

(The issue of whether the timeliness requirements with regard to the substantive appeal required in response to the September 2006 statement of the case (SOC) continuing the denial of the Veteran's request for back travel mileage reimbursement should be waived based on mitigating circumstances is being addressed in a separate Board decision).


REPRESENTATION

Disabled American Veterans

	
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a May 2001 decision, the RO found that new and material evidence had not been received to reopen a claim for entitlement to an earlier effective date for a grant of service connection for lumbar spine disc disease.  The Veteran appealed to the Board and the Board denied the claim in February 2003.  In January 2004, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the February 2003 Board decision.  In a January 2004 Order, the Court granted the Joint Motion.  In November 2005, the Board remanded the claim pursuant to the instructions in the Joint Motion.

Separately, in May 2006, the RO denied entitlement to service connection for left knee disability, left ankle disability, erectile dysfunction, and depression, and entitlement to SMC based on the need for A&A and housebound status.

Questions have arisen with regard to the Veteran's representation in this case.  The Veteran was initially represented by a veterans service organization but that representation was revoked in October 1997.  In November 2005, the Veteran executed a valid appointment form (VA Form 21-22a) appointing a private attorney to represent him without limitation.  Subsequently, in October 2006, the Veteran executed a valid appointment form (VA Form 21-22) appointing a veterans service organization as his representative without limitation.  The Veteran's private attorney subsequently submitted evidence of his behalf.  The Board unsuccessfully attempted to contact the Veteran as to his wishes with regard to representation.  The Board contacted the private attorney, who indicated in a July 2012 letter that the Veteran was not a client of her law firm.  The service organization submitted a January 2012 brief with regard to the issues on appeal.  The Board has therefore listed that organization as the Veteran's representation on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The basis for the January 2004 Joint Motion was that the Veteran had requested a Travel Board hearing but one had not been provided to him.  It was also noted that the Veteran had claimed there was clear and unmistakable (CUE) in the RO's August 1984 rating decision as well as in "all previous decisions."  Although CUE motions require some degree of specificity, the Board will refer the CUE motions referenced in the January 2004 Joint Motion to the RO/AMC to address in the first instance whether there are any outstanding CUE motions that must be developed.   Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).

In his October 2006 substantive appeal (VA Form 9) with regard to the remaining issues, the Veteran requested a Travel Board hearing.  Such a hearing was scheduled for August 2011.  The Veteran failed to appear for the hearing.  However, in a July 2011 letter, the Veteran indicated that he was incarcerated and that he would be unable to attend the hearing.  He also indicated that he would be released in six months and requested that the hearing be rescheduled.  The Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition").  The Board also notes, however, that it has attempted to contact the Veteran at the location where he indicated that he was incarcerated, to no avail.

As the Veteran has continued to indicate that he desires a Travel Board hearing and the Board has not been able to contact him with regard to whether he still wants such a hearing or with regard to his representation, a remand is warranted for the RO/AMC to attempt to locate the Veteran and obtain the relevant information.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and ask if he still desires a Travel Board or any other type of Board hearing.  If the Veteran continues to request a Travel Board hearing or requests a videoconference hearing, schedule such a hearing.  If the Veteran cannot be contacted, prepare a memorandum to the file listing the steps taken to contact him.

The RO/AMC should note that the Board has given similar instructions with regard to the claim being decided simultaneous to this one (listed on the title page), and that claim is being remanded to a VA Medical Center (VAMC), which was the agency of original jurisdiction (AOJ) in that case.  The RO/AMC should therefore coordinate its actions with the VAMC to the extent possible.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


